Case 19-61608-grs           Doc 956      Filed 12/16/20 Entered 12/16/20 18:29:13                       Desc Main
                                        Document      Page 1 of 22



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION

IN RE:                                                           CASE NO. 19-61608-grs

       AMERICORE HOLDINGS, LLC et al.1,                          CHAPTER 11

                  DEBTORS.                                       JOINTLY ADMINISTERED



                        OBJECTION TO CHAPTER 11 TRUSTEE’S
                     EMERGENCY MOTION TO ENFORCE SALE ORDER

         SA Hospital Acquisition Group LLC (“Purchaser”), files this objection (“Objection”) to

Chapter 11 Trustee’s Emergency Motion to Enforce Sale Order (ECF# 947)(“Emergency

Motion”).

I.       INTRODUCTION

         The Trustee’s motion to compel purports to cast the blame for not closing on the Purchaser.

In reality, the failure to close results from the confusion created by a myriad of material issues

arising affecting the operations and very existence of the hospital since July of this year. Some of

these issues were unanticipated by either Purchaser or the Trustee (e.g., a State Survey of the

hospital resulting in significant deficiencies being identified, the ever-changing guidance from the

Federal government on the use of funds provided under the CARES Act), while others were known

to the Trustee and only identified by the Purchaser late in the process (e.g., the hospital’s on-going

participation in litigation against the Missouri Department of Social Services relating to

Disproportionate Share Hospital (“DSH”) payments, the impending reduction in reimbursement


1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).


768457:1:LEXINGTON
Case 19-61608-grs       Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13             Desc Main
                                  Document      Page 2 of 22



for hospital-based nursing schools, the risk of the School of Nursing losing its

license/accreditation). Regardless of the circumstance and its potential impact on the continued

viability of the hospital, Purchaser has continued to work with Trustee to resolve these issues and

bring this transaction to a closing. Even now, the Purchaser and the Trustee continue to work

finalizing agreements essential to the closing of the transaction and Seller’s disclosure schedules

to be attached to the Asset Purchase Agreement at closing.

        Yet now, despite the unprecedented level of unexpected issues that have arisen, the

Purchaser’s efforts to work with the Trustee to resolve those issues and the continued efforts of

both parties to complete the documentation needed to close the transaction, when faced with one

final issue to resolve, the Trustee cries “foul” and attempts to invoke the terms of the Modified

Asset Purchase Agreement (“APA”) alleging a breach by the Purchaser in an effort to use the

authority of the Court to resolve this last issue. All of this while ignoring the fact that the vary

delays cited by the Trustee as the basis of her claim have also caused the Purchaser significant

damages. As a result, the pending Motion should be denied. Alternatively, there are factual

disputes and this matter should be set on for an evidentiary hearing so that that Purchaser has a

reasonable amount of time to prepare for and present testimony.

        Subject to a quick turn of remaining documents, including a mutually agreeable Transition

Services Agreement (“TSA”) and complete APA exhibits and schedules, parties would be in a

position to close this transaction within five (5) business days (necessary for the release and flow

of funds), provided the CARES Act and nursing school issues are resolved.




                                                 2
768457:1:LEXINGTON
Case 19-61608-grs       Doc 956     Filed 12/16/20 Entered 12/16/20 18:29:13              Desc Main
                                   Document      Page 3 of 22



II.     BASIS FOR OBJECTION

        A.      Material Reasons for Delay and related Non-Disclosures

                1.     CMS Survey Beginning on August 17, 2020

        Initially, closing was set for August. However, due to complaints of the Trustee’s hospital

employees made to the state of Missouri and CMS related to the management and condition of the

hospital, the State of Missouri surveyed the hospital for several days beginning on August 17, 2020

and again on September 3. The state issued its findings on September 21, 2020, which included

the following statement:

                Based upon observation, interview, record review and policy review, the
                Governing Body failed to ensure the CEO was responsible for management
                of the entire hospital including accountability of the effective oversight of
                Staff.

        These complaints resulted in two immediate jeopardy actions being filed which could have

resulted in the loss of the hospital’s provider number and its ability to function as a hospital. The

Purchaser marshalled its resources and worked with the Trustee including bringing to the attention

of the Trustee new management at the hospital which she brought on board. The Purchaser also

assisted the Trustee in developing a Plan of Correction. A clean bill of health was only issued on

November 30, 2020 (Letter Attached as Exhibit A), and which in turn was only provided to the

Purchaser within the last 48 hours. The receipt of this letter is important to closing.

                2.     State of Missouri CMS Issue and later arising DSH Issue

        At about the time of the initial sale hearing in July, the Court was advised that the

Department of Health and Human Services (“DHHS”) was expected to agree to satisfactory

language limiting successor liability claims against the Buyer. Similar protection was also sought

from the state of Missouri, which was not as easily forthcoming. Finally, shortly prior to the

Court’s entry of the sale Order on November 12, 2020, the State of Missouri agreed to language


                                                  3
768457:1:LEXINGTON
Case 19-61608-grs       Doc 956     Filed 12/16/20 Entered 12/16/20 18:29:13             Desc Main
                                   Document      Page 4 of 22



deemed by the Purchaser to be satisfactory to limit liability for issues which it was aware of

through its due diligence, which was included in the Sale Order.

        At the time the State of Missouri language was included in the Sale Order and submitted

to the Court, the Purchaser was not aware of State of Missouri DSH calculations of which the

Trustee was provided notice in August, 2020. This notice stated a potential of an $8 million

recoupment for miscalculated DSH payments. This was not provided to the Purchaser until

November, and only came to light after independent investigation by the Purchaser’s counsel. This

liability had not been disclosed to the Purchaser. There were only two documents in the data room

minimally related to this issue. One a 2019 order from the Missouri Administrative Hearing

Commission for a joint status report on litigation involving 16 companion cases (without any

substantive detail), and another is a notice of withdrawal of counsel. As a result of the Purchaser’s

counsel independent investigation, he asked the Trustee’s counsel on November 13 for the name

of the attorney handling the litigation on behalf of the Estate, and for permission to contact the

attorney, which permission was granted on November 16, with contact occurring on November

        At this time Purchaser’s counsel learned of the potential $8 million repayment obligation.

After several discussions with the Trustee’s counsel by the Purchaser’s counsel, she was advised

on November 27 that the Purchaser would not close until this issue was resolved. Meanwhile,

there were ongoing negotiations with the State of Missouri to agree to some clarifying language to

bring before this Court to resolve this issue. The comfort e-mail attached to the Trustee’s Motion

dated November 25, 2020 was a helpful first step, but the Purchaser insisted that this be followed

by satisfactory language to include in a clarification Order to be sought from this Court. This

clarifying language, which is subject to agreement of the State, the Trustee, the Purchaser and the

Purchaser’s lender, has informally been agreed to within the past week or two.



                                                 4
768457:1:LEXINGTON
Case 19-61608-grs       Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13             Desc Main
                                  Document      Page 5 of 22



                3.     Recently Disclosed School of Nursing Review, Plan of Correction and
                       Accreditation Problems

        Just this week the Purchaser was advised of a potential liability and issues with the School

of Nursing being acquired as part of the acquisition from the Trustee. The Trustee received notice

of a change to reimbursement schedule for the School on September 28, 2020. This is a material

matter, yet the Purchaser was not made aware of this until November 27, 2020. The Trustee had

not provided notice of this to the Purchaser nor was it in the data room.

        And, for the first time, the Purchaser was just this week made aware that the School of

Nursing (on the Jefferson Campus) was under review and had prepared a Plan of Correction. A

December 14, 2020 letter from the State of Missouri (Attached as Exhibit B) notes that the Plan

of Correction was denied due to its failure to address deficiencies. The School is under a

moratorium on admissions. As a result, there is a real risk that the School of Nursing will be shut

down. The fact there were ongoing issues with the School of Nursing and the recent letter represent

another material non-disclosure, and an issue in need of immediate consideration and resolution.

                4.     CARES Act Issue

        As the Trustee notes in her Motion, and as the parties have previously advised the Court,

the CARES Act guidance has been continually changing throughout the course of this sale. The

Trustee suggests that the use of the CARES Act Funds is entirely in her discretion and that she

would have turned them back to the government, but for the Purchaser’s desire that she spend

those funds as intended by the government. What the Trustee misses in this analysis is that there

are several constituents of this bankruptcy Estate. Not only the normal parties including creditors

and equity holders, but when a hospital is being operated, the patients and the community served

are also constituents. As such, to the extent the Trustee has CARES Act Funds made available to

serve the community in fending off the COVID-19 Pandemic, she is obligated to deploy those


                                                 5
768457:1:LEXINGTON
Case 19-61608-grs       Doc 956      Filed 12/16/20 Entered 12/16/20 18:29:13            Desc Main
                                    Document      Page 6 of 22



funds for the benefit of the community.

        While the Purchaser agreed to indemnify the Trustee with respect to certain risks of the

Estate with respect to the potential return of money to the government of funds not properly used,

this was not a carte-blanch indemnification.

        Section 4.10 of the APA provides for the expenditure of the Unallocated Provide Relief

Funds, believed to be from $10-12.5 million as of October 1, 2020. The Trustee agreed that prior

to closing she would spend those funds “as permitted by the CARES act”, with such expenditure

also requiring the mutual agreement of the Purchaser. In other words, it was the Trustee’s

obligation to determine whether the usage of those funds were “as permitted by the CARES act”.

The Trustee had her own consultant advising on the use of those funds. To the extent the Purchaser

agreed to certain purchases, it was of the understanding that the Trustee’s consultant was signing

off on the proper use of those funds. The Purchaser was very surprised to learn in November (See

e-mail attached as Exhibit C) that the Trustee had in fact terminated the consultant on October 22,

2020 because she was obtaining the indemnification of the Purchaser to the extent the funds were

not spent properly. To the extent the Purchaser approved use of those funds, it understood the

Trustee’s consultant had recommended the usage. While there was some disagreement on what

was and was not proper usage—the Purchaser regularly considered the input of the Trustee and

her consultant. And, in many instances the Purchaser has not ever approved the use of the funds

as required by the APA.

        The Trustee’s spend of those funds after October 28, 2020, when the Guidance came down

only allowing 20% of the cost of certain purchases of capital assets to a proper use of the funds, is

especially troubling, given that the Trustee was no longer obtaining direction from her consultant

on the proper use of those funds.



                                                 6
768457:1:LEXINGTON
Case 19-61608-grs        Doc 956      Filed 12/16/20 Entered 12/16/20 18:29:13              Desc Main
                                     Document      Page 7 of 22



        B.      Delays in Document Turns

        The Trustee asserts that the delay in this case is due to a lender being brought on board by

the Purchaser to finance this transaction. While financing was not a condition of closing (like it is

often not a condition of closing for purchase of a residential home), this does not preclude the

Purchaser from obtaining financing. Irrespective of whether this transaction was being financed

or not, it would not have closed by this time, due to the other issues outlined above. The Trustee

has long-known since early August that a lender was onboard, and has assisted with providing

certain due diligence information as early as mid-August. The lender is in a position to close when

the Purchaser and the Trustee are.

        Just by way of example, the timeline with respect to completion of the Transition Services

Agreement (“TSA”), which is a critical document with respect to sale of health-care facilities, is

as follows:

                 (a)    October 23 – Purchaser’s counsel receive an e-mail from the Trustee

        providing a general list of transition services to be provided under the TSA based on her

        meeting with her staff.

                 (b)    November 12 (8:54 AM) – Purchaser’s counsel provides a working draft of

        the TSA initially prepared in August to Trustee’s counsel. This draft of the TSA includes

        a blank exhibit for the list of transition services.

                 (c)    November 12 (2:40 PM) – Purchaser’s counsel (Mr. Herring) provided a

        revised draft of the TSA to Purchaser and to Trustee’s counsel. Mr. Herring advised the

        recipients that the draft of the TSA includes a blank exhibit on which to list the transition

        services and asked the parties to help populate that exhibit. Mr. Herring provided a list of

        potential transition services to help the parties identify potential transition services.



                                                    7
768457:1:LEXINGTON
Case 19-61608-grs        Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13            Desc Main
                                   Document      Page 8 of 22



                 (d)    November 17 – Mr. Herring received from Trustee’s Counsel (Ms. Green)

        a revised draft of the working draft of the TSA sent by Purchaser’s Counsel (Mr. Ramirez)

        to Ms. Green on the morning of November 12 (not the revised draft Mr. Herring sent in the

        afternoon of the November 12). The revised draft still includes a blank exhibit for the list

        of transition services.

                 (e)    November 20 – Mr. Herring e-mails Ms. Green and Purchaser a revised

        draft of the TSA reflecting her proposed modification based on the draft sent by her on

        November 17. The revised TSA still includes a blank exhibit for the list of transition

        services.

                 (f)    November 25 – Mr. Herring received from the Trustee a revised draft of the

        TSA with the proposed list of transition services, including references to both CARES Act

        expenditures and indemnification.

                 (g)    November 27 – Purchaser requests from Trustee that she provides a list of

        CARES Act expenditures to be attached to the TSA.

                 (h)    November 27 – Trustee provides list of CARES Act expenditures.

                 (i)    November 29 – Mr. Herring e-mails Ms. Green and Purchaser a revised

        draft of TSA in response to the draft received from the Trustee on November 27.

                 (j)    December 9 – Mr. Herring receives a revised draft of the TSA from

        Trustee’s counsel Mr. Parrish.

                 (k)    December 11 – Mr. Herring e-mails Mr. Parrish a revised draft of the TSA

        in response to his December 9 draft.

                 (l)    As of Today – Mr. Herring is awaiting Mr. Parrish’s response to the revised

        draft of the TSA sent to him on December 11.



                                                 8
768457:1:LEXINGTON
Case 19-61608-grs       Doc 956     Filed 12/16/20 Entered 12/16/20 18:29:13             Desc Main
                                   Document      Page 9 of 22



        In addition, the schedules to the APA, most of which require disclosures by the Trustee,

are still not completed either. The Purchaser received the first draft of the schedules from the

Trustee’s counsel on September 22, 2020, which had been first requested on August 5, 2020. The

schedules were short of content, with, for example, “None” referenced on Schedule 2.5 dealing

with litigation and Schedule 2.8 dealing with regulatory issues. The Trustee’s counsel and the

Purchaser’s counsel worked together during the last part of October prior to signing the APA to

complete the schedules. Even then, many were blank and are to this day being worked on between

Trustee’s counsel and Purchaser’s counsel to finalize.

        None of the above history with respect to the completion of the closing documents is meant

to cast dispersions, as counsel are working together to complete them. The reality is that this takes

time, and it has taken a lot of time due in large part to the material issues arising explained

throughout this Objection.

        C.      Forfeiture of Deposit and Damages is Not Warranted

        For the reasons outlined above, the Purchaser has not breached the APA. The primary

delay in this transaction is due to the issues, surprises, lack of disclosures and matters driven and

controlled by the Trustee, or at a minimum the delay can be shared in some portion by both parties,

with a bit of the blame on the federal government and its continuing issuance of new Guidance.

For these reasons, forfeiture of the deposit would not only be a draconian remedy, but an

unwarranted one, because breach of the APA is not the Purchaser’s fault.

        Similarly, damages are not warranted either. In addition, there is no evidence that any

delay in the closing has cost the Estate money. The Purchaser understands that the hospital

operated with a positive EBIDTA in November of approximately $500,000 and that the census

continues to improve, suggesting greater EBITDA in December. It remains to be proven that that

St. Alexius is losing money. Moreover, if it is or were, any loses may be covered by available
                                                 9
768457:1:LEXINGTON
Case 19-61608-grs        Doc 956     Filed 12/16/20 Entered 12/16/20 18:29:13             Desc Main
                                    Document     Page 10 of 22



CARES Act funds, as has been the case up to this point in time.

        D.      Resolution and Closing Timing

        The Purchaser requests that its indemnification obligation be reduced to the extent of the

Trustee’s expenditures that cannot be defended with a good faith argument that they are proper

expenditures under the current Guidance with respect to the proper use of those funds. The Estate

should escrow some of the proceeds from this sale (after paying the secured creditors) for use in

paying back such founds ultimately determined to not have been properly expended.

        The Estate should also escrow some of the closing funds to work through the recent issues

related to the School of Nursing.

        Once there is resolution on the above two issues, the handful of remaining documents are

agreed to and turned, and a clarification Order is signed by this court addressing the DSH issue

and the non-controversial issue allowing “Purchaser” as defined in the APA to also be “an

affiliate,” the Purchaser and its lender are prepared to close within 5 business days. This will allow

payment of the secured creditors, transition of the property, and the ability to sort through the

escrow issues in due course.

        Wherefore, Purchaser respectfully requests that this Court deny the Emergency Motion, or

in the alternative, set the matter for a full evidentiary hearing.




                                                  10
768457:1:LEXINGTON
Case 19-61608-grs       Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13          Desc Main
                                  Document     Page 11 of 22




                                              Respectfully submitted,


                                              James A. Lodoen, Esq.
                                              Spencer Fane LLP
                                              100 South 5th Street, Suite 2500
                                              Minneapolis, MN 55402-1234
                                              Phone: 612-268-7039
                                              Fax: 612-268-7001
                                              E-Mail: jlodoen@spencerfane.com

                                              and

                                              /s/ Chrisandrea L. Turner
                                              Chrisandrea L. Turner
                                              STITES & HARBISON, PLLC
                                              250 West Main Street
                                              Suite 2300
                                              Lexington, KY 40507
                                              Telephone: (859) 226-2300
                                              E-Mail address: clturner@stites.com

                                              COUNSEL FOR SA HOSPITAL
                                              ACQUISITION GROUP LLC


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 16, 2020, I electronically filed the foregoing with

the Clerk of Court by using the Court’s CM/ECF system, which will provide a Notice of Electronic

Filing and copy to all parties requesting such notice.



                                                         /s/ Chrisandrea L. Turner
                                                         COUNSEL FOR SA HOSPITAL
                                                         ACQUISITION GROUP LLC




                                                 11
768457:1:LEXINGTON
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 12 of 22




                               EXHIBIT A
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 13 of 22




                                                                  EXHIBIT A
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 14 of 22




                               EXHIBIT B
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 15 of 22




                                                                  EXHIBIT B
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 16 of 22




                                                                  EXHIBIT B
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 17 of 22




                                                                  EXHIBIT B
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 18 of 22




                                 Exhibit C
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 19 of 22




                                                                  EXHIBIT C
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 20 of 22




                                                                  EXHIBIT C
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 21 of 22




                                                                  EXHIBIT C
Case 19-61608-grs   Doc 956    Filed 12/16/20 Entered 12/16/20 18:29:13   Desc Main
                              Document     Page 22 of 22




                                                                  EXHIBIT C
